                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
 FUND RECOVERY SERVICES, LLC,


                         Plaintiff,

                         v.                          Case No. 1:20-cv-5730

 RBC CAPITAL MARKETS, LLC et al.,
                                                     Hon. Judge Matthew F. Kennelly
                         Defendants.




      MOTION FOR AWARD OF SANCTIONS PURSUANT TO RULE 11, F.R.C.P.

          For the reasons set forth in the Memorandum of Law filed herewith, Defendant

Wirzberger moves for the entry of an order awarding sanctions in his favor and against plaintiff

and its counsel, together with such other and further relief as the Court may deem just and

proper.

Dated: August 11, 2021

                                             JASZCZUK P.C.

                                             By: /s/ Daniel I. Schlessinger

                                             JASZCZUK P.C.
                                             30 S. Wacker Drive, Suite 2200
                                             Chicago, Illinois 60606
                                             (312) 442-0366
                                             dschlessinger@jaszczuk.com




{00456134.DOCX; 1}
                     COHEN TAUBER SPIEVACK & WAGNER P.C.
                     Kenneth J. Rubinstein (admitted pro hac vice)
                     Jackson S. Davis (admitted pro hac vice)
                     420 Lexington Avenue, Suite 2400
                     New York, New York 10170
                     (212) 586-5800
                     krubinstein@ctswlaw.com

                     Counsel to Daniel Wirzberger




                       2
{00456134.DOCX; 1}
                                CERTIFICATE OF SERVICE

        I, Daniel I. Schlessinger, an attorney, do hereby certify that I caused a MOTION FOR

AWARD OF SANCTIONS PURSUANT TO RULE 11, F.R.C.P. to be served on all persons and

entities registered and authorized to receive such service through the Court’s Case

Management/Electronic Case Files (CM/ECF) system on August 11, 2021.


                                             JASZCZUK P.C.


                                             /s/ Daniel I. Schlessinger
                                             Counsel to Daniel Wirzberger




                                                3
{00456134.DOCX; 1}
